     Case 2:19-cv-00149-RFB-GWF Document 9 Filed 02/20/19 Page 1 of 3




 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     OSCAR M. CORDOVA-MUNIZ, an individual, )
10                                           )             Case No. 2:19-cv-00149-RFB-GWF
                                             )
11                              Plaintiff,   )
                                             )
12   vs.                                     )             STIPULATION OF EXTENSION OF
                                             )             TIME FOR DEFENDANT EQUIFAX
13   EDFINANCIAL SERVICES, LLC, a Domestic )               INFORMATION SERVICES LLC TO
                                             )             FILE ANSWER
     Limited-Liability Company, EXPERIAN     )
14
     INFORMATION SOLUTIONS, INC., a Foreign )
     Corporation, TRANSUNION, LLC, a Foreign )             FIRST REQUEST
15
     Limited-Liability Company, EQUIFAX      )
                                             )
16   INFORMATION SERVICES LLC, a Foreign     )
     Limited-Liability Company,              )
17
                                  Defendants.
18

19
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22

23   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

24   answer, move or otherwise respond to the Complaint in this action is extended from February 19,
25   2019 through and including March 12, 2019. Plaintiff and Equifax are actively engaged in
26
     settlement discussions. The additional time to respond to the Complaint will facilitate settlement
27
     discussions. This stipulation is filed in good faith and not intended to cause delay.
28
     Case 2:19-cv-00149-RFB-GWF Document 9 Filed 02/20/19 Page 2 of 3




 1         Respectfully submitted this 20th day of February, 2019.
 2
                                                CLARK HILL PLLC
 3
                                                By: /s/ Jeremy J. Thompson
 4                                              Jeremy J. Thompson
                                                Nevada Bar No. 12503
 5
                                                3800 Howard Hughes Pkwy, Suite 500
 6                                              Las Vegas, NV 89169
                                                Tel: (702) 862-8300
 7                                              Fax: (702) 862-8400
                                                Email: jthompson@clarkhill.com
 8
                                                Attorneys for Defendant Equifax Information
 9
                                                Services LLC
10
                                                No opposition
11
                                                 /s/ Erik W. Fox, Esq.
12                                              Jamie S. Cogburn, Esq.
                                                Nevada Bar No. 8409
13
                                                Erik W. Fox, Esq.
14                                              Nevada Bar No. 8804
                                                COGBURN LAW OFFICES
15                                              2508 St. Rose Parkway, Suite 330
                                                Henderson, NV 89074
16
                                                Phone: (702) 748-7777
17                                              FAX: (702) 966-3880
                                                Email: jsc@cogburnlaw.com
18                                              Email: efox@cogburnlaw.com
19
                                                Attorneys for Plaintiff
20
     IT IS SO ORDERED:
21
22   __________________________
23   United States Magistrate Judge

24            2/21/2019
     DATED: __________________

25

26

27
28

                                                  -2-
